 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDVan Eerden Company and Van Eerden Produce Company Em-ployees Committee,PetitionerandGeneral Teamsters Union,Local 406, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Independent.Case No. 7-RD-570.August 13, 1965DECISION ON REVIEW AND DIRECTIONOF ELECTIONOnJuly30, 1964, the Acting Regional Director for Region 7 issueda Decision and Order dismissing the petition for decertification filedby the Petitioner.Thereafter, on August 13, the Employer filed arequest for review of the Decision and Order and on August 17 amotion to reopen the record.On September 21 the Acting RegionalDirector denied the motion to reopen the record.On September 24the Employer requested review of the Acting Regional Director'sorder denying the motion to reopen the record.On November 5 theNational Labor Relations Board ordered that the Employer's re-quest for review of the Acting Regional Director's Decision andOrder, and his order denying the motion to reopen the record begranted.Thereafter, on December 24, 1964, the Board ordered thatthe record be reopened and that a further hearing be held for thepurpose of taking additional specified evidence.The case was trans-ferred to the Board on February 16, 1965, after the additional evi-dence was taken.Thereafter, the Employer filed a brief with theBoard.Pursuant to the provisions of Section 2(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has considered the request for review, the brief, andthe entire record in the case, and makes the following findings :The Petitioner seeks to decertify the Union as bargaining agentof the employees of the Employer.The Union contends that thepetition raises no question concerning representation because pastbargaining history demonstrates that the Employer is part of amultiemployer bargaining unit.The Acting Regional Directorfound this contention to be supported by the evidence, and, applyingthe established Board rule that a petition seeking to decertify lessthan the certified or currently recognized unit will not be enter-tained,' dismissed the petition.The Petitioner and the Employerhere, as below, contest the Acting Regional Director's conclusionIThe Root DryGoodsCo., Inc.,126 NLRB 953.154 NLRB No. 36. VAN EERDEN COMPANY, ETC.497that the Employer, certain other produce firms in Grand Rapids,and the Union involved have created a multiemployer unit.We findthat the parties have not manifested an intent to join together intruemultiemployer bargaining, and that, accordingly, the single-employer unit to which the petition is addressed is an appropriateone.The Union began organizing drivers and salesmen in producehouses in Grand Rapids in the 1940's.Around 1950, the Union,desiring uniform contracts with common expiration dates, requestedjointnegotiationswith the organized employers.Mackey, theUnion's secretary-treasurer, testified, "We notified the employers thatwe would meet with them jointly, or individually; we would nego-tiate at a certain time and place, and whoever wanted to attend,could attend!"In response to this invitation, five firms, each represented by itspresident or other official, have negotiated jointly with the Unionsince 1950: the Employer, Grand Rapids Produce, Hecht Produce,and (until they went out of business about 1958) two other producehouses.Between 1950 and 1964, five sets of contracts were consum-mated as a result of these negotiations.On each occasion, the con-tractswere individually executed by the firms, but were nearlyidentical in content, with only minor variations of no substantiveimportance.The record only briefly touches on the manner in which bargainingwas conducted prior to 1961.Union Representative Mackey gavethe following description:They [the employers] sat as a body. And, they would adjourn.And, usually somebody would act as the spokesman. And, theywould adjourn and take our proposal, come back as a body, andnegotiate the contract until we reached an agreement ... Theywanted a uniform contract.No one wanted to pay more thanthe other one.They wanted the same conditions ... They [eachemployer] had a right at any point to notify me whether theywanted to participate or whether they didn't.And if theydidn't want to participate, I don't know how I could make themparticipate.Another union witness testified that occasionally, during negotia-tions, an individual employer would protest to the Union about aparticular provision, but that any compromise reached would be in-corporated into all the contracts.He further testified that afteraMackey did not explain whether the reference to what "they wanted" Is based uponstatements by the employers or upon his own appraisal of their desires.206-446-66-vol. 154-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms had been settled upon by the company and union representa-tives, the draft contract would be submitted for ratification to a jointmeeting of all the employees of the participating firms.The most detailed testimony as to the past method of bargainingconcerns the 1961 negotiations, which resulted in a 3-year contract.Van Eerden (for the Employer), Hecht (for Hecht Produce), andKuccinski (for Grand Rapids Produce) met on five or six occasionswith union officials and a joint employees' committee.The evidence is in conflict as to the regularity of Hecht's attend-ance.A witness for the Union appeared to remember that Hechtattended most of the meetings, but Van Eerden stated that Hechtwas present at no more than one. The evidence is similarly conflict-ing in regard to the position taken by the employers on the effect ofHecht's absence.According to Dertien, the union business agent,Van Eerden stated that he would speak for Hecht when Hecht wasnot present.Both Van Eerden and Kuccinski deny that this remarkwas made, and Van Eerden testified that he specifically stated thatthe other two companies could not make an agreement binding onHecht in his absence.Van Eerden also testified that his statementwas in accordance with an agreement made between the three em-ployers, prior to the first 1961 bargaining session, that all negotia-tions were to be on an individual, rather than joint, basis, and thatno agreement by one firm would bind the others. There is no evi-dence that this decision was specifically conveyed to the Union orwhether it was intended to represent a change in employer policy.Bargaining in 1961 followed the pattern established in earlieryears.After the Union submitted its proposals, Van Eerden andKuccinski discussed them and formulated counterproposals, whichthey then offered to the Union.The two firms held a few suchintraemployer conferences during the negotiations, andHechtattended at least one of them.Kuccinski testified that he and VanEerden (but not Hecht) discussed and agreed upon the terms to besubmitted as the employers' final proposal.After the union negotia-tors accepted these terms, the agreement was ratified at a meetingattended by employees of all three firms, according to Dertien'stestimony.Separate, but substantially identical, contracts were sub-sequently executed, at various times, by the three companies.Also present and bargaining at these 1961 negotiations, as well asat those held in 1958 and 1964, was a representative of the Kalama-zoo local of the Union, who bargained with Kuccinski for a contractcovering the Kalamazoo branch of Grand Rapids Produce.Kuccin-ski eventually executed, on behalf of the Kalamazoo branch, thesame 1961 contract (except for one provision) that he, Van Eerden,and Hecht signed with the Grand Rapids local. The Union, how- VAN EERDEN COMPANY, ETC.499ever, does not assert in this proceeding that the Kalamazoo branchis part of the claimed multiemployer unit.A inultiemployer unit will be found to exist where the parties haveindicated an unequivocal intention to be bound in their collectivebargaining by group rather than individual action.3When em-ployers have banded together informally to bargain, without ex-pressly documenting their relationship to each other or to the unionsinvolved, we have often inferred the presence of .the requisite inten-tion from the facts that the employers have participated for a mean-ingful period of time in joint bargaining negotiations and haveadopted substantially uniform contracts resulting therefrom'Theultimate question in these cases, however, is theactualintent of theparties, since multiemployer bargaining is a voluntary arrangement,dependent upon the real consent of the participants to bind them-selves to each other for bargaining purposes.And where there isspecific evidence, beyond the mere circumstances of joint negotia-tions and uniformity of contracts, indicating that the parties didnot intend to accept the obligations and benefits of multiemployerbargaining, that evidence must be equally considered in determiningthe basic issue.In this case, certain conduct of the parties relatingto the 1964 negotiations, detailed below, and various statements bythem about the nature of the bargaining relationship, seem to us toraise a serious doubt as to whether they understood themselves to becommitted to multiemployer bargaining.On May 18, 1964, Grand Rapids Produce notified the Union, byletter, that it was canceling the existing contract as of July 31, thedate agreed upon in the contract for such action, and that it desiredto negotiate a new contract.Kuccinski, of Grand Rapids Produce,testified that he took this step without consulting Van Eerden orHecht.He further stated that his reason for initiating negotiationsat an early date was to be sure that his firm would get a new agree-ment by the earliest termination date of the current contract.Thecontract did not automatically expire on July 31, 1964, but ratherprovided for a year-to-year extension of its terms after that dateunless either party wished to cancel or modify it.Kuccinski's sepa-rate decision to renegotiate the contract, and his individual approachto the Union about the matter is, we think, inconsistent with anyunderstanding on his part that there existed a legal relationship be-tween the parties requiring unitary action by the three employers.Supplementing this convincing manifestation of Kuccinski's un-derstanding that each employer retained the right to act independ-3The KrogerCo., 148 NLRB 569;Morgan LinenService, Inc, 131 NLRB 420.4American Publishing Corporation, et al.,121 NLRB 115;Cleveland Builders SupplyCo., at al.,90 NLRB 923. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDently vis-a-vis the Union is his direct testimony to this effect.Kuc-cinski stated at the hearing that at no time did he have the authorityto bind Hecht or Van Eerden, and conversely, that they were notempowered to commit him to any agreement.At several pointsduring the hearing, Van Eerden evidenced a similar understandingabout the absence of a legal bond between the employers. Similarly,as we have previously mentioned, Union Representative Mackey in-dicated a belief that in the nnast he had actually been dealing withthe employers on an individual basis.When asked at the hearing,"Did you ever have any discussion with anybody as to the authorityof anybody in the group to bind anybody else?" Mackey replied,"I didn't ask them that. They had a right at any time to notify mewhether they wanted to participate or whether they didn't.Andif they didn't want to participate, I don't know how I could makethem participate."Mackey's assumption that each employer coulddecline to participate in group bargaining "at any time," even, pre-sumably, after negotiations had commenced, implies an understand-ing on the part of the Union that it was engaging in nothing morethan group bargaining for the sake of convenience.The Union's own uncertainty about the nature of its bargainingwith three employers is, we think, further exemplified by its con-duct with respect to the ratification of the contract which it negoti-ated with Kuccinski in July 1964.After the instant decertificationpetition had been filed on May 28, Kuccinski and Dertien arrangedfor a bargaining meeting to be held on July 9. Dertien called VanEerden and Hecht and asked them to attend. The former statedthat he would not be present because of the decertification proceed-ing, and the latter said that his attorney was out of town and thathe himself would not be able to attend. Thereafter, Kuccinski bar-gained only on behalf of his firm, Grand Rapids Produce, with theUnion until July 25, when tentative contract terms were reached.Dertien testified that he thereupon notified the employees of all threecompanies to attend a ratification meeting on or about July 25, but thatonly Grand Rapids employees appeared.They voted to accept thenegotiated terms.At the hearing, Dertien testified to his belief thatthe balloting by these 21 employees bound both the Union and the 3employers to the contract so ratified.However, on July 31, the nineemployees of Hecht Produce met at the union hall and also voted toratify the contract.Dertien stated that he held this meeting at therequest of the Hecht employees, all of whom, he says, had earlierinformed him that they would not be able to attend the July 25meeting.His notes on the July 31 voting read, in part, as follows :"Motion made and second [sic] that we ask for the same wages andconditions as received by Grand Rapids Produce. 7 for 2 against ... VAN EERDENCOMPANY, ETC.501Motion made and second that we go on strike if contract cannot bereached.6 yes 3 no." 5We find it difficult to reconcile Dertien'sposition at the hearing-that the July 25th ratification meetingeffectively bound all panties-with his willingness to permit theHecht employees to take a later ratification vote of their own.Thefact that the second meeting took place, and the terms in which thevarious motions made at the meeting were couched, evince an under-standing on the part of Dertien, and the Hecht employees as well,that these employees had a right to act as a single unit independ-ently of the rest of the employees.Of similar import is the uncon-tradicted evidence that after Van Eerden had agreed, in September1964, under constraint of the Acting Regional Director's Decision,to bargain on a multiemployer basis, the Union was willing to nego-tiate individually with him about the terms of the contract, anapparent contradiction of its present insistence that the contractnegotiated in July by the Union and Grand Rapids bound all parties.In,the light of the evidence of the parties' attitudes toward theirbargaining relationship, as set out above, the element of an "un-equivocal intention to be bound by group action" is not, we think,made out.As the necessary prerequisite to a multiemployer unitfinding has not been established, the petition, requesting decertifica-tion of the Union as bargaining representative of the employees ofthe Van Eerden Company is appropriately cast.Accordingly, weshall direct an election in the unit petitioned for, as amended at thehearing.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All city drivers, highway drivers, ware-housemen, leadmen, banana men and janitors employed by the Em-ployer at its Grand Rapids, Michigan, establishment, excludingoffice clerical employees, guards, and supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]MEMBER JENKINS concurring :I concur in the result reached by my colleagues in this case.5The Union offered these notes,and others relating to certain negotiating sessions, inevidence, but upon objectionby the Employerthe Hearing Officer rejected themThenotes were authenticated,were contemporaneously made, and appear to be reliable asunion business records.SeeGrinnell Corporation,97NLRB 1268,inwhich the Boardconsidered the minutes of a unionmeetingrelating to ratification of a contract.Sincethe rules of evidence are not stringently applied in representation proceedings, and sincethe Union offered these notes for its own purposes,we see no prejudice to the Union inour present consideration of them.Hotel Admiral Semmes,127 NLRB988;Local Union825, InternationalBrotherhood ofOperatting Engineers,AFL-CIO (Carleton BrothersCompany),131 NLRB 452, 463.